PER CURIAM.
The petition for writ of certiorari in this cause reflected probable jurisdiction in this Court. After argument and upon further consideration, we have determined that proper appellate review, in either this Court or the appropriate District Court of Appeal, cannot be afforded the parties herein until all issues arising below have been ruled upon with finality by the Circuit Court, Thirteenth Judicial Circuit.
The writ heretofore issued is discharged as improvidently issued, and the petition is dismissed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON and ADKINS, JJ., concur.
BOYD, J., dissents.